         Case 4:18-cv-06278-HSG Document 92 Filed 08/12/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                      NORTHERN DISTRICT OF CALIFORNIA
10   RYAN HYAMS and REGINE DUHON,                CASE NO. 3:18-cv-06278-HSG
     individuals, on behalf of themselves, and
11   all others similarly situated,              Assigned to: The Honorable
                                                 Haywood S. Gilliam, Jr.
12               Plaintiffs,
13         vs.
                                                 [PROPOSED] ORDER RE:
14   CVS HEALTH CORPORATION, a                   PLAINTIFFS’ PARTIAL
     Rhode Island Corporation; CVS               SUMMARY JUDGMENT
15   PHARMACY, INC., a Rhode Island              MOTION BRIEFING
     Corporation; GARFIELD BEACH CVS,            SCHEDULE
16   LLC, a California Corporation; and CVS
     RX SERVICES, INC., a New York
17   Corporation; DOES 1 through 25,
     inclusive,
18
                 Defendants.
19

20

21

22

23

24

25

26

27

28

        [PROPOSED] ORDER REGARDING PLAINTIFFS’ PARTIAL SUMMARY JUDGMENT
                            MOTION BRIEFING SCHEDULE
        Case 4:18-cv-06278-HSG Document 92 Filed 08/12/20 Page 2 of 2



 1         THE COURT, having received and reviewed the Joint Stipulation Regarding
 2   Plaintiffs’ Partial Summary Judgment Motion Briefing Schedule, and for good
 3   cause shown, hereby orders as follows: That Plaintiffs’ partial summary judgment
 4   motion briefing schedule set forth below is adopted by the Court.
 5     Defendants’ Opposition to Plaintiffs’      September 10, 2020
 6     Partial Summary Judgment Motion
 7     Plaintiffs’ Reply ISO Partial Summary      September 24, 2020
 8     Judgment Motion

 9     Hearing on Partial Summary Judgment        October 8, 2020 at 2:00 p.m.
       Motion
10

11

12   IT IS SO ORDERED.
13

14   Dated: ____________, 2020
              8/12/2020
15

16

17
                                                 HAYWOOD S. GILLIAM, JR.
                                                 United States District Judge
18

19

20

21

22

23

24

25

26

27

28

                                    2
       [PROPOSED] ORDER REGARDING SUMMARY JUDGMENT BRIEFING SCHEDULE
